—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Queens County (Posner, J.), entered January 8, 1998, which, upon a jury verdict, is in favor of the defendants and against them, dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The plaintiff Jeanette Weledniger was injured when she fell while descending a platform in a hallway of the defendants’ building. She claimed that she could not see where the platform ended because it was covered in the same carpeting as the rest of the hallway and was otherwise indistinguishable from the surrounding hallway floor. The plaintiffs implicitly conceded that a factual issue existed by failing to move for a directed verdict at the conclusion of the case (see, Hurley v Cavitolo, 239 AD2d 559). In any event, the jury’s verdict was neither erroneous as a matter of law nor against the weight of the evidence because the reasonableness of the defendants’ maintenance of the premises was for the trier of fact to decide (see, O’Neil v Port Auth., 111 AD2d 375, 376 [jury to resolve conflicting inferences from evidence]; Halvorsen v Ford Motor Co., 132 AD2d 57, 62-63). The jury’s determination was based upon a fair interpretation of the evidence in view of the photographs, which show that the platform in question was delineated, and the testimony that the area was clearly lit by a nearby lighting fixture (see, Nicastro v Park, 113 AD2d 129). Sullivan, J. P., Altman, Krausman and Florio, JJ., concur.